Citation Nr: 1626105	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from July 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran's claims file is in the jurisdiction of the Huntington, West Virginia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  It is his contention that his current bilateral hearing loss is related to his noise exposure in service.  

The Board observes that in November 2013, the Veteran underwent a "complete audiological evaluation" at the Beckley VA Medical Center (VAMC).  Although the assessments made by the audiologist based on that audiological evaluation are included in the VA treatment records associated with the claims file, the exact findings from that audiological evaluation are not reported.  As the results from the Veteran's November 2013 audiological evaluation are potentially pertinent to his claim, the Board must remand the claim for those records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant documents generated by the Secretary prior to the Board decision are constructively before the Board and failure to consider them generally warrants remand).

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. 	Secure for the claims file a copy of the Veteran's November 2013 audiogram/audiological evaluation conducted at Beckley VAMC.  Any updated and relevant VA treatment records from the Veteran's current VA Medical Center should also be obtained and associated with the record. 

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

